Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 1 of 80

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of NeW Yorl<;

rsMAG 2953

Case No.

In the Matter of the Search of

(Briejly describe the property to be searched
or identijy the person by name and address)

Three Electronic Devices, See Attachment A

)
)
)
)
)
)

SEARCH AND SEIZURE WARRANT

 

 

To'f Any authorizedlawenforcem'ent*offi'c*er

An application by a federal laW enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of N@W York

(identijfv the person or describe the property to be searched and give its location)f
Three E|ectronic Devices, See Attachment A

The person or property to be searched, described above, is believed to conceal (identijy the person or describe the
property to be seized)l

See Attachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. v ‘ '

 

YOU ARE COMMANDED to execute this Warrant on or before !L," f 17 .`7 \`;`“' / § "

(not to exceed 1 4 days)
EI in the daytime 6:00 a.m. to 10 p.m. 12{ at any time in the day or night as l find reasonable cause has been
established ` '

Unless delayed notice is authorized beloW, you must give a copy of the Warrant and a'»rec\éiptfor the property
taken to the person from Whom, or from Whose premises, the property Was taken, or leave the copy and receipt at the '
place Where the property Was taken

The officer executing this Warrant or an officer present during the execution of the Warrant, must prepare an

inventory as required by law and promptly return this Warrant and inventory to the Clerl<; of the Court.
/ Upon its return, this Warrant and inventory should be filed under seal by the clerk of the Cotlft 5_ és/~j
1 1 , 7 USMJInitials

 

if 1 find that immediate notification may have an adverse result listed 111 18 U S. C. § 2705 (except for delay
of trial), and authorize the officer executing this Warrant to delay notice to t11e' person Who or Whose property, Will be
searched or seized (checkrhe appropriate bax) Mfor 30 days (net m exceed 30) s \
Eluntil the facts justifying, the later specific date of

1

iv '/.»j§"

 

 

` air
r ", ` 1//,
Date and time issued: L/ ‘“ "7""'/ :7 Z_TC`//_,V 1 prych / {::',,,d
/ "/j’j" 7/¢7; - 7 / Judge’ .s signature " f
City and State: NeW YOFK~ NY Hon. Henrv B. Pitman, U.S. |\/laoistrate Judoe

 

 

Printed name and title

 

,Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 2 of 80

AO 93 (Rev, 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time Warrant executed: Copy of Warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

lnventory of the property taken and name of any person(s) seized:

 

 

Certification

 

 

1 declare under penalty of perjury that this inventory is correct and Was returned along With the original Warrant ~
to the Court.

 

Date:

Executin 0 zcer’s si ature
871

 

Printed name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 3 of 80

Attachment A
I. Devices to be Searched

The devices to be searched (the “Subject Devices”) are described as:

a. Subject Devz'ce-] ; A black and red USB drive With a White label that says “Trackirig
#: 180208140208.”

b. Subject Device~2: A silver DVD With a White label that reads “Cohen -
2018.03.07.”

c. Subject Device-S: A White DVDk labelled “2-28-18 Cohen SW Returns - Google
and 1&1.” , - , ,

II. Review of ESI on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the govemrnent, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ESI contained on the Subj ect Devices for evidence, fruits and
instrumentalities of one or more violations of 52 U S C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1)
(illegal campaign contributions) (the “Subj ect Offense”) as listed below:

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 4 of 80

 

 

W-M___ 1 _ '. , ' 1 ' 1 ~…. see AttechmentA
_U\eq»_ Ei'¢c~\r¢=r\\`€’_ Dcv\`(r$

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 , Page 5 of 80
AO l06 (Rev. 00/09) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the

Southern District of bT § AG 2
ln the Matter of the Search of ` mg

(Briejly describe the property to be searched
or zdentijj) the person by name and address)

 

Case No.
Three Electronic Devices, See Aftachment A

V\/VVVV

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identzjy the person or describe the

 

 

   

located in the Southern District of NeW York , there is now concealed (z'deniz'yj) the
person or describe the property to be seized)!

 

PLEASE SEE ATTACHED AFFIDAVIT AND RIDER.

The basis for the search under Fed. R. Crim. P. 41(0) is (check one cr more):
|!{evidence of a orime;
I:l contraband, fruits of crime, or other items illegally possessed;
I:l property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Ojj%nse Description
52 USC 30116(3)(1)(A), 30109 ||Iega| campaign contributions

(d)(1 )(A)(i)

The application is based on these facts:

PLEASE SEE ATTACHED AFF|DAV|T AND R|DER.

iii Continued on the attached sheet.

iii Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

  
   

\, ) , 1‘ 1 1 . w
ted name ,and title f ~,

Sworn to before me and signed in my presence ` , `» ', `

 

/ "> "> ““”'F/ :i: /?"’/ //'>e»<i
Date: /”g" ,,/ *" esqng //c~_\ b ;¢\"\ ¢,,J»"”° ,'¢<»<f‘_ 1':»\,<¢ , 1
f é{e;j` "» Judgesszgnature 1 ‘/ " f

_City and state: /l/ W”W f’f/<Z/Z //'/,7/0/ v1/»//?'/<,`_Hon.Henry B.,P,itr`nan, U.8 i\/i gistrate Judge

 

 

` ` ,.Printed name and title 7 '

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 6 of 80

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of the United § T 0 BE FILED UNDER SEAL
States Of Arnerica for a Search Warrant for Three

Electronic Devices, USAO Reference No Agent Afiidavit in Support of
2018R00127 § Application for a Search Warrant

__________________________________________________________________

SOUTHERN DISTRICT OF NEW YORK) ss.:

Special Agent - of the United States Attorney’s Ofiice for the Southern

 

 

District of New Y&U“U§NO”):being duly sworn, deposes and says:

I. Introduction

A. Affiant

 

2. 1 make this Affidavit in support of an application pursuant to Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the electronic devices specified below (the
‘fSubject Devices”) for the items and information described in Attachment A. This affidavit is
based upon my personal l<nowledge; my review of documents and other evidence; my
conversations with other law enforcement personnel', and my training, experience and advice

received concerning the use of computers in criminal activity and the forensic analysis of

2

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 7 of 80

electronically stored information (“ESI”). Because this afiidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all the facts that 1 have learned during
the course of my investigation Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in substance and in part, except where
otherwise indicated d

B. Prior Warrants and the Subj ect Devices

3. The USAO and the Federal Bureau of lnvestigation (“FBI”) have been

 

investigating, among other things, a scheme by Michael Cohen to defraud multiple banl<s. Cohen
is an attorney who currently holds himself out as the personal attorney for President Donald Trump,
and who previously served for over a decade as an executive in the Trump Organization, an
international conglomerate with real estate and other holdings.

4. 1n connection with an investigation then being conducted by the Office of the
Special Counsel (“S CO”), the FBI sought and obtained from the Honorable Beryl A. Howeli, Chief
United States District Judge for the District of Columbia, three search warrants for emails and
other content information associated with two email accounts used by Cohen, and one search
warrant for stored content associated with an iCloud account used by Cohen Specifically:

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for
emails in the account-@grnail.com (the “Cohen Gmail Account”) sent or received
between January 1, 2016 and July 18, 2017. This warrant, which is numbered 17-mj~00503, is
attached as Exhibit A (the “First Cohen Gmail Warrant”). d

b. On or about August 8, 2017, the FBI sought and obtained a search Warrant
for content stored in the iCloud account associated with Apple 113 -@gmail.com (the
“Cohen iCloud Account”). This warrant, which is numbered, 17-mj~00570, is attached as Exhibit

D (the “Cohen iCloud Warrant”).

 

Case 1:18-cr-00602-WHP Document' 43-6 Filed 03/19/19 Page 8 of 80

c. On or about November 13, 2017, the FBI sought and obtained a search
warrant for emails in the Cohen Gmail Account sent or received between June 1, 2015 and
November 13, 2017. This warrant, which is numbered 17-mj-00855, is attached as EXhibit B (the
“Second Cohen Gmail Warrant”).

d. On or about November 13, 2017, the FBI sought and obtained a search

warrant for emails in the account--the “Cohen MDCPC Account”) sent or

received between the opening of the Cohen MDCPC Accountl and November 13, 2017. This

 

warrant, which is numbered 17-mj-00854, is attached as EXhibit C (the “First Cohen MDCPC
Warran ”).

5 . The SCO has since referred certain aspects of its investigation into Cohen to the
USAO, which is working with the FBI’s New York Field Office. As part of that referral, on or
about February 8, 2018, the SCO provided the USAO with all non-privileged emails and other
content information obtained pursuant to the First Cohen Gmail Warrant, Second Cohen Gmail
Warrant, and Cohen MDCPC Warrant. On or about March 7 , 2018, the SCO provided the USAO
with all non~privileged content obtained pursuant to the Cohen iCloud Warrant.2 A filter team
working with the SCO had previously reviewed the content produced pursuant to these warrants
for privilege

6. On or about February 28, 2018, the USAO sought and obtained search warrants for

emails in Cohen Gmail Account and Cohen MDCPC Account, among other accounts, sent or

 

l Based on my review of this warrant and the affidavit in support of it, 1know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant. ~

2 The SCO had previously provided a subset of this non-privileged content on or about February
2, 20 1 8.

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 9 of 80

received between November 14, 2017 and February 28, 2018. These warrants, which are both
numbered 18 l\/lag. 1696, are attached as EXhibits E (the “Third Cohen Gmail Warrant”) and F (the
“Second Cohen MDCPC Warrant”), respectively The content produced pursuant to these

warrants is being reviewed for privilege by an SDNY filter team.

7. The search warrants described above are referred to collectively herein as the “Prior
Warrants.”

8. The returns of the Prior Warrants are presently contained on three electronic

 

devices. lnparticular:

a. Subject Device-] : The non-privileged emails and content returned in
response to the First Cohen Gmail Warrant, the Second Cohen Gmail Warrant, and the First Cohen
MDCPC Warrant are contained on Subject Device-l, which is particularly described as a black
and red USB drive with a white label that Says “Tracking #: 180208140208.”

b. Subject Device~Z: The non-privileged content returned in response to the
Cohen iCloud Warrant is contained on Subject Device-2, which is particularly described as one
silver DVD with a white label that reads “Cohen ~ 2018.03.07.”

c. Subject Device~3: The content returned in response to the Third Cohen
Gmail Warrant and the Second Cohen MDCPC Warrant is contained on Subject Device-3, which
is particularly described as one white DVD labelled “2-28-18 Cohen SW Returns ~ Google and
1 &1 .”

9. The Subj ect Devices are presently located in the Southern District of New York.

C. The Subject Offenses

10. The affidavits in support of the Prior Warrants describe evidence of several
different courses of conduct by Cohen, including, among other things, false statements to iinancial

institutions relating to the purpose of an account he opened in the name of Essential Consultants

5

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 10 of 80

LLC and the nature of funds flowing into that account; false statements and fraudulent omissions
by Cohen in connection with this attempt to refinance his debts with certain financial institutions ;
and activities undertaken by Cohen on behalf of certain foreign persons or foreign entities Without
having registered as a foreign agent. The Prior Warrants accordingly define the evidence to be
seized by reference to subject offenses and specific categories of information related to these

courses of conduct. The subject offenses in the Prior Warrants are summarized as follows:

 

 

 

 

Exhibit Warrant Subiect Offenses in Prior Warrant3
A First Cohen Gmail , 18 U.S.C. §_ § 371 (conspiracy to defraud the United States), 1005 (f`alse
Warrant bank entries), 1014 (f`alse statement to financial institution), 1343 (wire

fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seq. (Foreign Agents
Registration Act (“FARA”))

B Second Cohen Gmail 18 U.S.C. §§ 371 (conspiracy to defraud the United States), 1005 (false
Warrant bank entries), 1014 (false statement to financial institution), 1343 (wire
fraud), 1344 (bank fiaud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seq. (FARA)

C Cohen MDCPC Warrant 18 U.S.C. §§ 371 (conspiracy to defraud the United States), 1005 (false
bank entries), 1014 (false statement to financial institution), 1343 (wire
fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seq. (FARA)

D Cohen iCloud Warrant 18 U.S.C. §§ 1014 (false statement to financial institution), 1344 (bank
fraud), 1956 (rnoney laundering), 951 (acting as an unregistered foreign
agent), and 22 U.S.C. §§ 611 et seq. (FARA)

E Third Cohen Gmail 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud the United
Warrant States), 1005 (false bank entries), 1014 (false statements to financial
institution), 1343 (wire fraud), 1344 (bank fraud)

F Second Cohen MDCPC 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud the United
Warrant States), 1005 (f`alse bank entries), 1014 (false statements to financial
institution), 1343 (wire fraud), 1344 (bank fraud)

 

 

 

 

 

 

 

 

 

 

l l. Based on my participation in this investigation, including my review of documents
obtained pursuant to subpoena and court order, my conversations with Witnesses and review of

reports of conversations With Witnesses, and my review of publicly available information, 1 have

 

3 On or about February 28, 2018, the USAO sought and obtained a Rule 41 Warrant, authorizing it
to expand its search of the email returns for the Warrants attached as Exhibits A-C (the First Cohen
Gmail Warrant, Second Cohen Gmail Warrant, and First Cohen MDCPC Warrant) for additional
offenses not authorized in the original Warrants for those accounts. The below chart therefore lists
both the subject offenses listed in the original Warrants for these accounts and the subject offenses
authorized in the February 28, 2018 Warrant.

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 11 of 80

learned of evidence of an additional Subj ect Offense'committed by Cohen, described below, which
was not listed in the Prior Warrants.4

12. 1 am therefore requesting authority to expand the search of the returns of the Prior
Warrants, as contained on the Subject Devices, for evidence related to the additional Subject
Offense. As set forth below, in addition to the categories of evidence already described in the
Prior Warrants, there is probable cause to believe that the Subject Devices contain evidence of

violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(l)(A)(1) (illegal campaign contributions)

 

(the “Subj ect Offense”).5

II. Probable Cause Regarding the Subject Offense

13. As set forth above, the USAO and the FBI have been investigating, among other
things, a scheme by l\/lichael Cohen to defraud multiple banks. During the course of this

investigation, the USAO and FBI have obtained evidence that Cohen has also committed a criminal

 

 

 

4 As set forth below, 1 base this application in part on my review of emails and text messages
obtained pursuant to the Prior Warrants. Each of the cited emails or texts messages is either
responsive to the applicable Prior Warrant and/or was discovered in plain view during a review of
the emails or texts returned pursuant to the applicable Prior Warrant.

5 The Prior Warrants describe categories of information that likely encompass evidence of the
additional Subject Offense. Nevertheless, in an abundance of caution, 1 am seeking explicit
authorization to search the Subj ect Devices for evidence of the Subject Offense.

7

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 12 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 13 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 14 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 15 of 80

, __m.<lw.i.vr. aviatan 441_111 .. 11 1 1 . 1

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 16 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 'Filed 03/19/19 Page 17 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 18 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 19 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 20 of 80

 

'Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 21 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 22 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 23 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 24 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 25 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 26 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 27 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 28 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 29 of 80

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 30 of 80

28. Therefore, there is probable cause to believe that a search of the Subj ect Devices

Will reveal evidence, fruit and instrumentalities of the Subject Offenses, including the following:

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 31 of 80

 

III. Procedures for Searching ESI

A. Review of ESI

29. Law enforcement personnel (including, in addition to law enforcement officers and

agents, and depending on the nature of the ESI and the status of the investigation and related

 

proceedings, attorneys forthe government, attorney support staff, agencypersonnel assisting the
government in this investigation, interpreters, and outside vendors or technical experts under
government control) Will review the ESl contained on the Subject Devices for information
responsive to the warrant.

30. ln conducting this revievv, law enforcement personnel may use various methods to
locate evidence, fruits, and instrumentalities of the Subject Offense, including but not limited to
undertaking a cursory inspection of all emails, texts or files contained on the Subj ect Devices. This
method is analogous to cursorily inspecting all the files in a file cabinet in an office to determine
which paper evidence is subject to seizure. Although law enforcement personnel may use other
methods as well, particularly including keyword searches, 1 know that keyword searches and
similar methods are typically inadequate to detect all information subject to seizure. As an initial
matter, keyword searches work only for text data, yet many types of files commonly associated
with emails, including attachments such as scanned documents, pictures, and videos, do not store
data as searchable text. Moreover, even as to text data,.keyword Searches cannot be relied upon
to capture all relevant communications in an account, as it is impossible to know in advance all of f

the unique words or phrases that investigative subjects will use in their communications, and

27

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 32 of 80

consequently there are often many communications in an account that are relevant to an
investigation but that do not contain any keywords that an agent is likely to search for.

IV. Conclusion and Ancillary Provisions

31. Based on the fore going, 1 respectfully request the court to issue a warrant to seize
the items and information specified in Attachment A to this affidavit and to the Search and Seizure

Warrant.

32. 111 light of the confidential nature of the continuing investigation, and for the

 

reasons more fully set forth in the Accompanying Afiidavit, 1 respectfully request that this affidavit

and all papers submitted herewith be maintained under seal until the Court orders otherwise

    

Special Agent, USAO

vaorn to before me on
7th day of Apri1, 2018 ; y § §

17_?

  

HON. HENR V B. PITMAN
UNITED S 1`1311` ES MAGISTRATE _1 UDGE

 

28

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 33 of 80

Attachment A
I. Devices to be Searched

The devices to be searched (the “Subj ect Devices”) are described as:

a. Subject Device-] : A black and red USB drive with a white label that says “Trackin
#: 180208140208.”' _

b. Subject Device~Z: A silver DVD with `a white label that reads “Cohen -
2018.03.07.”

c. Subject Device~3: A white DVD labelled “2-28-18 Cohen SW Returns - Google
and l&l.” ,, , , ,

II. Review of ESI on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the governrnent, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ESI contained on the Subj ect Devices for evidence, fruits, and
instrumentalities of one or more violations of 52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(l)(A)(l)
(illegal campaign contributions) (the “Subj ect Offense”), as listed below:

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 34 of 80

   

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 35 of 80

 

EXhibit A

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 36 of 80

JUL 22 2022
UNITED STATES DisTRICT CoURT marks Udg_ Districtmd

for the B@Wkruptfiy COUFE$
District of Columbia

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

ln the Matter of the Search of
(Briejly describe the property to be searched
or iden!i]j) the person by name and address)

tNFoRM/.\Ttow ASsoclATED wlTH THE EMAIL
AccouNT-@eMAiL.col\/l

C=aee: i;ii~mj 0050
Ae_a't@ned To' ‘: tatewe;\\bt?§;ryt A.
. n`Date:7/"18 2 `
g::§ription: Search and Se\zure Warrant

SEARCH AND SEIZURE WARRANT

 

To;M_~_Any»authorized-law_enforcelnent~officer l
An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the l Northem m District of Califomia
(identz']jl the person or describe the property to be searched and give its locatforz)l

See Attachment A.

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idenrijj) the person or describe the properly 10 be seizea'):

See Attachment B,

YOU ARE COMMANDED to execute this warrant on or before , AU”QUSt 1, 2017 ` (nor to exceed 14 days)
EZ{ in the daytime 6:00 a.m. to 10:00 p.m. l_"l at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from Whorn, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to ,. v v . |~I_onl .B'_eryt A. Howel| _
(Um'ted States Magistrate Judge)

|:I Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person whc, 01' whose
property, will be searched or seized (check the appropriate box)

l"_"l for days (nor to exceed 30) C| until, the facts justifying7 the later specific date of t , .,

Date and time issued: f£?:§;/j; j?)? 49!#/1“ Mi /%/j/¢’z(;fy

 

 

z ‘ ' ' Judge'ssignature

City andstate; wash_ingt,@n,DC , ., ' Hon.BeryiA.Howen,chiefu.s.oisiricwudge

 

 

Prir1ted)1ame and title ‘ `

~m

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 37 of 80

AO 93 (Rev l l/IS) Search and Seir.ure Warrant (Pagc 2)

 

Return

 

.Case No:: n b Date and tin fe warrant executed: Copy of warrant and inventory left with; l 4
._ i;)'”/"H "Q£}F§S 7//9 1017 .'iBFA; G~UO,J]~CL, L¢c?q,/ _L'vigic$'?§j¢,e>éa;"§¢;f,i)g¢;€
[/ .. w ~ . 1.’¥’

inventory made in the presence of ':

 

 

 

 

inventory of the property taken and name of any perso'n(s) seized{

organ ale;~. bailee 1‘5'@@€‘1
11§6>0667»7/0)70716?~)

;c& A?L`GLC)LMV¢ A "G-"" il$`?L e\£
HGLCLI VQ_[VL€£._ §gp proc/emcv£roq i:i(e§

 

 

JUL 21`2017

C|artt, U.S. Dlstr|ct a
Hankruptcy Courtsnd

 

. Ceriii`ir:;l, tioll

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designatedjudge. .

    

l’/'inled name and llI/e

 

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 38 of 80

ATTACHMENT A

This Warrant applies to information associated With the Gcogle Mail Account

-@gmail.com that is stored at premises owned, maintained, controlled, or operated by

Google, a company headquarteer at 1600 Arnphitheatre Parkway, Mountain VieW, CA 94043.

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 39 of 80

I.

ATTACHMENT B

Information to be disclosed by' Google

To the extent that the information described in Attachme_nt A is Within the possession,

custody, or control of the Google (hereinafter “the Provider”), regardless of Whether such

information is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that have been deleted but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or`identifier listed in Attachment A:

3..

The contents of all emails associated With the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated With each email, the date and time at which each
email was sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on Which the account was created,
the length of service, the lP address used to register the account, log-in lP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

The types of service utilized;

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and other identifiers, records of session times and durations, the date
on which the account Was created, the length of service, the types of service utilized,

the IP address used to register the account, log-in lP addresses associated with

session times and dates, account status, alternative e-mail addresses provided

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 40 of 80

during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 

f. All search history or web history;

g. All records indicating the services available to subscribers of the accounts;

h. All usernames associated with or sharing a login IP address or browser cookie with
the accounts; l

i. All cookies, including third-party cookies, associated with the user;

j. All records that are associated With the machine cookies associated With the user;
and `

k. All telephone or instrument numbers associated with the Account (including l\/lAC

II.

addresses, Electronic Serial Numbers (“ESN”), l\/Iobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”), l\/lobile ldentification
Numbers (“l\/llN”), Subscriber identity Modules (“SIM”),‘Mobile Subscriber
Integrated Services Digital Network Number (“l\/ISISDN”), International Mobile
Subscriber ldentifiers (“IMSI”), or International l\/lobile Equipment ldentities

(“IMEr’).

Information to be Seized by the Government

All information described above in Section l that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution) and 18 U.S.C. § 1956 (money laundering), as well as 18 U.S.C. § 951 (acting as an
unregistered foreign agent) and the Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611

et seq., involving Michael Dean Cohen and occurring on or after January l, 2016, including, for

each account or identifier listed on Attachment A, information pertaining to the following matters:

3.

Communications, records, documents, and other files involving Essential
Consultants, LLC;

Communications, records, documents, and other files involving Bo and Abe Realty,
LLC;

Communications, records, documents, and other files that false representations to a
financial institution with relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 41 of 80

account a financial institution; the source of funds flowing into an account; or the
purpose or nature of any financial transactions involving that financial institution;

d. Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;

e. Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign persons, or
forei gn`principals:

f. Evidence indicating how and when the account was accessed or used, to determine
the geographic and chronological context of account access, use, and events relating
to the crimes under investigation and to the account owner;

g. Evidenc_e indicating the account owner’s- state of mind as it relates to the crimes
under investigation;

h. The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and

i. The identity of any person(s)_including records that help reveal the whereabouts
of the person(s)-who communicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 42 of 80

 

EXhibit B

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/194 Page 43 of 80

AO 93 (Rev. 11/13) Search and Sei'zure Warrant

 

UNITED STATES DISTRICT COURT
for the
District of'Columbia

ln the I\/Iatter of the Search of
Uner describe t'he property to be searched
or identijj/.' the person by name and address)

1NFoRi/1AT10N AssocrArEn wer THE EMAll_
Acc'ouNr _'a)crviAlt con

Case: 1:17~mj~00855

Assigned To: Chief Judge Howel|, Ber_yl A
Assign. Date: 1111 312017

Desc'ription: Search and Seizure Warrant

\,\",`»,` , ,. ,

SEARCH AND SEIZURFE WA~~ --~_eT

l

 

 

                                       

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Nolthem » District of California
fittean the person or describe the property to be searched and give its location)!

See Attachment A.

I find that-the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (z'denr'z'jj» the person or describe'rhe properzy to be seized):

See Attachment B.

YOU ARE C,OMMANDED to execute this warrant on or before ch'embe"r 20. 2017 (‘nor to exceed 14 days)
bid in the daytime 6:00 a.m. to 10:00 p.m. Cl at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from 'whorn, or from whose premises,- the property was taken, or leave the copy and receipt at the place Where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the Warrant, inust prepare an inventory

a's required by law and promptly return this warrant and inventory to Hon‘ Beryl `A.chell
(United S¢afes Magistl'ate Ju'dge)

 

111 Pursuant to 18 U S C § 3103a(b), l find that immediate notification may have an adverse result listed m 18 U S_. C.
§ 2705 (exc_ept for delay of tiial), and authorize the officer executing this warrant to delay notice to the person Who, 01 whose
property, will be searched or seized (check the appropriate box)

Cl for days (not to exceedao) Cl until, the facts justifying the later specific date of

Dere-'mdumeissued:- /:f 215// 219/ff @7"%@’% /§5///7// er{’ze’e/M

~,[t'¢dge' s signature

 

gay and S_t'ate; Washin_g_ton, DC Hon, Beryl A. Howell, Chief'U;S. District .'l"ucige

 

 

Printed name and ti(/e

 

Case 1':18-or-00602-WHP Document 43-6 Filed 03/19/19 Page 44 of 80

’\»

Ao 93 raw '11/13) search and seamen/errant wage 21

vmsq§‘

 

Return

 

Case No.:

 

Date and time Warrant executed:

 

>Cop_y of warrant and inventory left with-z

 

lnventoiy made in the presence of:

 

inventory of the property taken and name of any person(s) seized:

 

 

Certii`ieation

 

designated judge

Date:

 

l declare under penalty of perjury that this inventory is correct and _was returned along with the original warrant to the

 

E)':éeuting ojz`c€r `s signature

 

,Prin'te'd name and title

 

 

 

CaSe 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 45 of 80

ATTACHMEN.T. A
This Warrant applies to information associated With the Google Mai] Account
-@gmail.com that is Stored at premises owned, maintained, controlled, or operated

by Google, a.company headquamered at 1600 Amphitheatre Park_Way, Mountain View, CA -94043.

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 46 of 80

I.

ATTACHMENT B

Information to be disclosed by Go.ogle

To the extent that the information described in Attachm'ent A is Within the possession,

custody, or control of the Google (herein,_ai"ter “'the Provider”), regardless of Whether such

information is stored, held or maintained inside or outside of the United States, and including any

elnails, records, iiles, logs, or information that have been deleted `but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or identiiier listed in Attachment A:

 

a.

The contents ofall emails associated vvlth the account, including stored or preserved
copies O_f emails sent to and from the accounts draft emails, the source and
destination addresses associated With each email, the date and time at Which each
email Was sent, and the sizeand length of each email;
All records or other information regarding the identification of the account, to
include full naxne, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account Was created,
the length of service, the IP address used to register the account, log-in IP addresses
associated with session times and Adates,, account status, alternative email addresses
provided during registration, methods of' connecting, log files, and means and
source of payment (inclilding any credit or'bank account number);

The types of service utiliz_ed;

All records .or other information stored at any time by an individual using the
account, including address books§ contact and buddy lists? calendar data, pictures,
and files;

All. records pertaining to communications between the Provider and any person
regarding the account, including contacts With support services and records of
actions 'taken; and other identiiiers, records of session times and durations, the date
on Which the account 'was created, the length of service,- the types of service utilized,
the IP address used to register the account, log-in vI)P addresses associated With
session times and dates, account status, alternative e~mail addresses provided
during registration, all other user names associated vv_ith the aecount, all account

names associated With the subscriber, methods of connecting

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 47 of 80

f. All search history or Web history;
_g_. All records indicating the services available to subscribers of the accounts;
h, All usernames associated With or sharing a,login IP address or brow_ser cookie with

the accounts;

i.- All cookies, including third~pa_rty cookies, associated with the user;

j. All records that are associated~with the machine cookies associated with'th'e user;
and

k. All telephone or instrument numbers associated with the Account (including MAC

 

' addresses,»~Electr_onic._'Serial~'Nurnbers~f(L‘ESN£),dl\/IobileiElectronic_ldentity~s~_-~_~~'~<.»~'
Numbers (“MEIN”), Mobile Equipment lde'ntitier _(“MEID”), Mobile Identif`lcation
Numbers (“MIN”" , Subscriber identity Modules (“Sll\/l’°), Mobile Subscriber
integrated Setvices Digital Networl< Number (“MSISDN”), International Mobile
Subscriber Ide.ntif`iers (“IMSP’), or International Mobile Equipment ldentities

(“IMEI”)~

II. Information to_ be Seized by the Government l

All information described above in Section lthat constitutes evidence, contraband, fruits,_
and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), is u.s.C.. § 1343 (wire fraud), is U.s.C_. § 1344 (ba~ni< fraud), and is u.s.C. § 1956
(money laundering), as well as 18 U.S.C. § 951 (a'cting as an unregistered foreign agent) and the
4 Foreign Ag.e'nts Registration Act` (“FARA”),_ZZ U.S.C. § 611 et seq., involving Michael Dean
Cohen and occurring on or after June 1, 2015, including, for each account or identifier listed On`

Attachment A, information pertaining to the following matters:

, at `Ccmmunications, records, documents, and other files involving Essential
Consultants, LLC; ’
b. Communications, records, documents5 and other files that false representations to a'

financial institution With relation to intended the purpose of an account or loan at
that financial institution; the nature of~fany business or entity associated With~an
account a financial institution; thes_ource of funds flowing into an account; or the

purpose or nature of any financial transactions involving that financial institution;

 

Case 1:18-cr-00602-WHP Document'43-6 Filed 03/19/19 Page 48 of 80

Rcco'rds of any funds or benefits received by or offered to Michael’Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;

Communications, records, documents, and other files that reveal efforts by Mi‘chael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign persons, or
foreign principals; `

Evidence indicating how and when the account was accessed or used, to determine

 

h.

III.

the,geographic.andchronological_context.of,aocount,acccss. user and events relating

` to the crimes under investigation and to the account owner;

Evidence indicating the account owner’.s state of mind as it relates to the crimes
under investigation;

The identity of the person(s) who created 'or used the account,'including records
that help reveal the whereabouts of such person(s); and

The identity of any person(s)_including records that help reveal the whereabouts
of the perscn(s)»_who communicated with the account about any matters relating

to activities conducted by Michael Dean Cohen on behalf of', for the benefit of, or

at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals

Re_view Protocols.

RevieW of the items described in Attachment A and Attachment B shall be conducted

pursuant to established procedures designed to collect evidence in a manner consistent with

professional responsibility requirements concerning the maintenance of attorney-client and other

operative privileges When appropriate, the procedures shall include use of a designated “filte'r

team,”v separate and apart from the investigative team, in order to address potential privileges

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 49 of 80

 

Exhibit C

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 50 of 80

inv

l .

- W¢...

AO#QS (Rev. l ]/13) Search and Seizu_re Warrant

UNIT.ED SrArEs DisrRicr CoUnr ,
for the
District of Columbia

in the Matte'r_ cf the Search of )
(Brfej?y describe z/ze.prope)~ty 10 lie searched ) C-'ase; 1;17_mj”“00854
or identify theperson by name and address) )' Assigned To ; Chief Judge Howe»“, Bery.\ A.
lNFGRi\AATlO’N ASSOC|ATED WlTH THE ACCOUNT § ASSlel, Date 1 11/13/2017

l _WH'CH '$ STORED AT THE Description: Search and Seizure Warrant
P`REM\SES 0F1&1 1NTERNET,1NC '

snARCH AND ;SEIZ:inRm EWARRAN or

_~»_ffo;_Any~authorized!law¢enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northe'rn District of .Califernia

 

(idé)itzfzj) the person or describe 'r/ze_prcper!y to b'e searched and give irs location)l

See Attec-hment A.

I find that the aftidavit(s'), or any recorded testimony, establish probable cause to search andseize the person or property
described above, and that such search Will reveal (idennfy z/iepersen or describe theprope/~n)"zo be seized):

See Attachment B,

YOU ARE COMMANDED to execute this warrant on or before NOV@mbGI’*ZO, 2017 (no_t to exceed/14 days)
id in the daytime 6:00 a.m. to 10:00 p.m. l’_`l at any time in the day or night because good cause has been established

 

Unless delayed notice is-authorize'd below, you must give a copy of the warrant and a receipt for the property taken to the
person from Whoin, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property Was taken. .

The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Hon. Beryl A. Howell _ . .
t ' (United'$'tcite's lillagistrci!e Jua'g'e)

 

l§l P.u'rsuant to 18 U. S. C '§ 3l03a(b), l find that immediate notification inay have an adverse result listed in 18 'U. S C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person Who, 'or whose
pl‘Op€l'fy, Wlll be SCalCl'l€Cl OI` S€lZBCl (check llie appropria{e box)

l’_'] fol days ()wr w exceec/30) [_'l until, the facts justifying the later specific date of

Date and timei'ssued: [fI// ;zr//`ZD/»?’ @7§/£/:(/¢)//”/}) ' /.j¢r/{//z? }y/I»M

Judge .s' signatu) e

 

City and State; v_\/ssm’ngmn, nc v Hon. eeryi A. newell chief'u.s. District allege

 

 

Printed name mid title

 

y

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 51 of 80

AO 93 (Rev. 11/13) _Sea`r_c_h and Seizure Warrant (Page_Z)

 

.R.e.turn

 

'Cas'e No.: Date and time Warrant executed: Copy of warrant and inventory left with:

 

 

 

lnventory made in'the presence of -:

 

Inventory of the property taken and name of any 'pe,rson(s) seized:

 

 

 

Certificatjon .

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant-to the

designated judge

Date:

 

'Exec_ui.’i)z o lce)_".s' signature
_ _ g _

 

Pri)ited name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 52 of 80

f"’-

ATTACHMENT A

This Warrant applies to information associated with the email -hat

is stored"at premises owned, maintained, controlled, or operated by 1&1 Interne't, Inc. ('“1&1”),_ an

 

electronic communication and/or remote computing service provider headquartered in Sunnyvale,

Califol'nia.

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 53 of 80

I.

ATTA,CHMENT B

 

Information to be disclosed by 1&1

Tc the extent that the information described in Attachinent A is Within the possession,

' custody, or control ofthe l&l (hereinafter c‘the Provideri’), regardless ofwhether such information

is stored, held or maintained inside or outside of the United States, and including any emails,

records, tiles, logs, or information that have been deleted but are still available to the Provider, the

Provider is required to disclose the following information to the government for each account or

identitier listed in Attachment Af

 

 

Cl,.

The contentstotal'l‘emailsassoiciatedwi’th*the'aceo unt,"inclddin_g stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated With each email, the date and time at Which each
email Was~sent, and the size and length of'each’ email;

All records or other information regarding the identification of the account, to
include full names physical address, telephone/numbers and other i_dentitier"'s,
records of session times and durations,*the date on Which the account Was created,
the length ofservice, the IP- address used to register the account, log-in IP- addresses
associatedwith session times and dates; account status, alternative email addresses
provided during registration, methods of connecting, log files,_ and means and
source of payment (including any credit or bank account number);

Thetypes of service utilized;-

All records or other information stored at anytime biy an individual using the
account, including address ~books, contact and buddy lists, calendar data, pictures,
and tiles;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken,; and other identitiers, records of'ses;sion'times and durations, the-date
on Which the accountwas created, the length of service, the types of service utilized,
the 113-address used to register the account, log~in IP addresses associated With
session times and .dates? account status, alternative :e-,inail addresses provided
during registration, all other user names associated with the account, all account

names associated With the subscriber, methods of connecting

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 54 of 80

"’».i -""W‘R
\

ft All search history or web history;
g. All records indicating the services available to subscribers of the accounts;
h. All usern,ames associated With or sharing a lo gin IP address or browser~cool<ie With

the accounts;

i. All cookies, including third-party cookies, associated With the user;

j. All records that are associated with the machine cookies associated With the uscir;
and

k. All telephone or instrument numbers associated With the Account (including MAC

 

 

Numbers (“MEIN”), Mobile Equipment Identifler (“MEID”), Mobile ldentifrcation
Numbers (“MTN”)_, Subscribcr identity Modules (“SIM”), Mobile Subscriber
integrated Services Digital Networl< Number (“MSISDN”); international Mobile
Subscriber .ldentifr'ers (“IMSI”), o_r- International Mobile Equipment ldentities

(i‘IMEI”).

II. I_nformation to be Seized by the Governm.ent

All information described above in Section l that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C. § 1014 (.false statements to a financial
institution), 18 U.S.C. § 1343 (Wir.e fraud), 18 U.S.C. § 1344 (bank fraud), and 18 U.S.C. § 1956
(money launde_ring`), as Well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
For'eign Agents Registration Act (“FARA”), 22 U.S.C. § 611 er seq., involving Michacl Dean

Cohen, including~, for each account or identifier listed on Attachmer'it A, information pertaining to

the following matters:
a. Cornmun'icati'ons, records, documents, and other files involving Essential
Consultants, LLC;
b.» Communications, records, documents, and other iiies»that false representations to a

financial institution with relation to intended the purpose of‘an account or loan at
that financial institution; the nature of any business o'r entity associated With an ,
account a financial institution; the`sour'ce of funds flowing into an.account; or the

purpose or nature of any financial transactions involving that financial institution;~

addresses,-_Elcctronic;__Serial__'i>lumbers,_(‘_‘ESNf),_,MobileWEic,ctronic,,l'dentity __W*

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 55 of 80

'C.

III.

.,r~\a~
1 »‘a\.

Re'cords of any funds or benefits received by or offered to Michael Dean Cohen by, '
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons,' or foreign principals;
Communications, records, documents, land other files that reveal efforts by Michae'l
Dean Cohen to conduct activities on bchalf`o’r", for the benefit of, or at the direction
of any foreign government foreign officials, foreign entities, foreign persons_, or
foreign principals;
Evidence indicating how and When the account Was accesscd or used, to determine
the geographicfandchronological_context ofaccount~access,»use,and events~relating~»»-~»»~»~-»»»~~--'~»~~A
to the crimes under investigation and to the account owner;
Evidenoc indicating the account owner’s state of mind as it relates to the crimes
under investigation;

- The identity of the person(s) Who created or used the account, including records
that help reveal the Whereabouts of such person(s_); and
The identity of any person(s)-including records that help reveal the Whereabou_ts
of the pers’on(s)-vvho communicated With the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign goven_rment, foreign officials, foreign entities,
foreign persons, or foreign principals

Rev.iew Protocols

Review of theitems described in Attachment A and Attachrnent B shall be conducted

pursuant to established procedures designed to collect evidence in a manner consistent With

professional responsibility requirements concerning the maintenance of attorney~'client and other

operative privileges When appropriate, the procedures shall include use of a designated “frlter

team,” separate and apart from the investigative team, in order to address potential privileges

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 56 of 80

 

EXhibit D

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 57 of 80

AO 93 (Rev, l 1/13) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the

District of Columbia
ln the Mattcr ofthe Search of Case: 17_mjv00570
Assigned To : Hovvell, Bery\ A.
Assign.` Date : 8/7/2017

i
(Briejly describe the property to be searched )
_l
tNFoRMATloN ASSOC|ATED WlTH THE APPLE lD § DeSCriptiOn; Search and Seizure Warrant
l

or identijj’ the person by name and address)

@GN|A|L.COIV| THAT lS STORED AT
PREN||SES CONTROLLED BY APPLE, lNC.

SEARC.H AND SEIZURE WARRANT

 

rI`o: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California

(ia'enti/j' Ihe person or describe the property to be searched and give its location)l

See Attachment A.

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that Such Search Wlll reveal (identify the person or describe the propeer £a be seized}t l

See Attachment B,,

YOU ARE COMMANDED to execute this warrant on or before . . .Ati§l]at 2:1. 2337 _ (nor to exceed 14 days)
Qf in the daytime 6:00 a.m. to lO:OO p.m. ij at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the Warrant and a receipt for the property taken to the
person from Whom, or from Whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. .

The officer executing this Warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to f Hon. Bervl A. Howell
‘(Unit`a'c'l' State.s' Magistl‘ale Judge)

l] Pursuant to 18 U.S.C. § 3103a(b), [ find that immediate notification may have an adverse result listed in 18 U.S`C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property Wlll be S€arCl’l€d 01‘ Selzed (check the appropriale bax)

l:l for #__ days (noc w exceed 30) D until, the factsjustifying, the later specific date of

Date and-timeissued: gig§?&£mé:égli»£gj?y/h k W //£;,4‘:,¢;£, /jf"/":?M~f;y/ ..

' *" " ./zjdge`.r signature

 

 

Washing_ton, DC 7 v Hon. Beryl A. l-lowell, Chief U.S. District Judge

City and state: g _m_ __~Mm_~_`_
Prilned name and iii/a

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 58 of 80

 

AO 93 (Rev, 11/13) Search and Seizure Warrant (I’age 2)

Return

 

Case No,: l Date and time warrant executed:‘ ` Copy of warrant and inventory lett'with:

 

 

 

inventory made in the presence of ':

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

' 'Cer'titmttan- '_

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge,

 

Executing ojj’t`cer’s signature 1 4

 

Printed name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 59 of 80

ATTACHMENT a

This warrant applies to information associated With the Apple ID

-@g'mail.com that is stored at premises owned, maintained, controlled, or operated

by Apple, Inc. (“Apple”), a company headquartered at 1 Infinite Loop, Cupertino, CA 95014.

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 60 of 80

l.

AT,TACHMENT B

Information to be disclosed by Apple, Inc.

To the extent that the,information described in Attachment A is within the posses-sion,

custody, or control of Apple, lnc\ (hereinafter “the Providcr”), regardless of whether such

information is stored, held or maintained inside or outside ofthe United Statcs, and including any

emails, records, tiles, logs, or information that have been deleted but arc still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment A: ,

Ei.

The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account Was created,

the length of service, the lP address used to register the account, log-in lP addresses

associated with session times and dates, account status, alternative email addresses

provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

The types of service utilized;

All records.or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaining to communications between the Provider and any person
regarding the account. including contacts With support services and records of
actions taken; and other identiiiers, records of session times and durations, the date
on which the account Was created, the length ofservice, the types ofservice utilized,
the lP address used to register the account, log-in lP addresses associated With

session times and dates, account status, alternative e-.mail addresses provided

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 61 of 80

during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 

f. All search history or web history;

g All records indicating the services available to subscribers of the accounts;

h. All usernames associated with or sharing a login IP address or browser cookie with

the accounts;

i, All cookies, including third~party cookies, associated with the user;

j. All records that are associated with the machine cookies associated with the user;
' and

k. All telephone or instrument numbers associated with the Account (including MAC

II.

addresses, Electronic Serial Numbers ("ESN”), Mobile Electronic ldentity
Numbers (“MElN”), Mobile Equipment Identitier (“MEID”), Mobile Identification
Numbers (“l\/lIN"), Subscriber identity Modules (“SIM”), Mobile Subscriber
lntegrated Services Digital‘Network Number (“l\/ISISDN”), international Mobile
Subscriber ldentifiers (“ll\/lSl”), or International Mobile Equipment ldentities
(“lMEl”). '

Information to be Seized by the Govern ment

All information described above in Section l that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § l014 (false statements to a financial
institution), 18 U.S.C. § 1344 (bank fraud), l8 U.S.C. § l956 (money laundering), l8 U.S,C. §951`
(acting as an unregistered foreign agent), and 22 U.S.C. § 61 l et seq. (Foreign Agents Registration

Act), involving Michael Dean Cohen and occurring on or afterJanuary l, 2016, including, for each

account or identifier listed on Attachment A, information pertaining to the following matters:

B..

Communications, records, documents, and other files involving Essential
Consultants, LLC; 7

Communications, records, documents, and other files involving Bo and Abe Realty,
LLC;

Communications, records, documents, and other files that false representations to a
financial institution with relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 62 of 80

account a financial institution; the source of funds flowing into an account; or the
purpose or nature of any financial transactions involving that financial institution;
d. Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;
e. Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction

of any foreign government, foreign officials, foreign entities, foreign persons, or

 

 

foreign-principals;
f. Evidence indicating how and when the account was accessed or used, to determine
the geographic and chronological context of account access, use, and events relating
to the crimes under investigation and to the account owner;
g. Evidence indicating the account owner’s state of mind as it relates to the crimes
under investigation; n
h. The identity of the person(s) Who created or used the account, including records
that help reveal the whereabouts of such person(s); and
i. The identity of any person(s)-_including records that help reveal the whereabouts
' of the person(s)-_who communicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals.

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 63 of 80

 

Exhibit E

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 64 of 80

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ln the Matte'r of a Warrant for All
Content and Other Information
Associated With the Email Accounts
@grnail.com, .
_@gmail.com, and '
_ Maintained at
Prernises Controlled by Google, Inc.,
USAO Reference No. 201 SROO 127

 

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER
TO: Google, Inc. (“Provider”)

United States Attolney’s Office for the Southern District of New Yorl< and the Federal
Bureau of lnvestigation (collectively, the “Investigative Agencies’.’)

1. Warrant. Upon an affidavit of Special Agent -of the United States
Attorney’s OHce for the Southern District of New Yorlc, and pursuant to the provisions of the
v Stored Communications Act, 18 U.S.C. §2703(b)(1)(A) and §2703(0)(1)(A), and the relevant

provisions of Federal Rule of Criminal Prooedure 41, the Court hereby finds there is probable

cause to believe the email accounts -,@gma;il.com, -@grnail.com, and

t

_, maintained at premises controlled by Google, Inc., contain evidence,

fruits, and instrumentalities of crime, all as specified in Attachments A and B hereto. Accordingly, t
the Provider is hereby directed to provide to the Investigative Agencies, within 7 days of the date
of service of this Warrant and Order, the records specified in Section ll of Attachrnents A and B
hereto, for subsequent review by law enforcement personnel as authorized in Sections III and IV
of Attachments A and B. ihe Government is required to serve a copy of this Warrant and Order '

on the Provider Within 7 days of the date of issuance. The Warrant and Order may be served via

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 65 of 80

electronic transmission or any other means through which the Provider is capable of accepting
service. »

2. Nori~])isclosure Order. Pursuant to 18 U.S.C. § 27 05(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of or
tampering with evidence or flight nom prosecution, or otherwise will seriously jeopardize an
ongoing investigation Accordingly, it is hereby ordered that the Provider shall not disclose the
eXi;stence*ofthiscWarrant_and*©rder‘to‘the`listed~subscriber~or‘to'any'other*p'erson-for~a~periodeof f
180 days nom the date of this Order, subject to extension upon application to the Court if
necessary, except that Provider may disclose this Warrant and Order to an attorney for Provider
for the purpose of receiving legal advice,

3. Sealirig. lt is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Governrnent in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New Yorh, New Yorl<

gay/wig /05¢{‘!4/~\

Bate Issued Tirne Issued

xiiifii»,,

    

 

02.28.2018

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 66 of 80

‘ Email Search Attachment A
I. Subject Account and E.Xecution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parl£way', Mountain View, California 94043, and applies to all content and other
information within the Provider’s possession, custody,'or control associated with the email account
-@gmail.com' (the “Subj ect Account”) for the time period referenced below.

rA*law'enforcement' officerewil»l-ser-ve~this-warrant-byvtransm-itting-it_via-- email or-another_
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section ii below. Upon receipt of the
production,‘ law enforcement personnel will review the information for items falling within the
categories specified in Section lll below. y

II. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a. Einail content All emails sent to or nom, stored in draft form in, or otherwise

associated with the lSubject Account, including all message content, `attachments, and header .

information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email)
limited to items sent, received, or created between November 14, 2017 and the date of this warrant,
inclusive

b. Ado'ress book information All address book, contact list, or similar information
associated with the Subject Account.

c. ,Subscrz'ber and payment information All subscriber and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 67 of 80

\

number, alternate email addresses, registration 113 address, account creation date, account status,
length of service', types of services utilized, means and source of payment, and payment history.

d. Transcctz'onal records. All transactional records associated with the Subject Account,
including any IP logs or other records of session times and durations,‘ limited to items sent,
received, or created between December 1, 2014 and the date of this warrant, inclusive

e. Custozner correspondence All correspondence with the subscriber or others associated

 

*"i%'Wth*th'e'Subj'e'ct"A“cc'ount,_includingcompiaints;inquiries,n)rothercontactsewithesu-ppoiteserviees
and records of actions taken, limited to items sent, received, or created.between December 1, 2014
and the date of this warrant, inclusive

f. Search Hz'story. All search history and/or web history associated with the Subject
Account, limited to items sent, received, or created between December 1, 2014 and the date of this

' warrant, inclusive

g. Assocz`ated content All Google Docs, files maintained on Google Drive,.and instant
messages or Gchats associated with the Subject Account, limited to items sent, received, or created
between December 1, 2014 and the date of this warrant, inclusive

h.' Preserved or backup records Any preserved or baclcup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.s.c. § manner manage

l]I. Review of Inforlnation by the Governlnent

Law enforcement personnel (who may include, in addition to law enforcement officers and »
agents, .attomeys for the government attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government controi) are
authorized to review the records produced by the Provider in order to locate any evidence fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud

2
02.28.2012

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 68 of 80

the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
' (wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subj ect Account; l

b. Communications, records, documents, and other files involving Sterling National

Banl<, Melrose Credit Union, and/or taxi medallions;

 

c.~'€ornmunic'ations;records;_documents;andA otherrfiles“involving*a~plan;proposal,-oi
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to -and/or
entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to'or from Essential Consultants or Michael D. Cohen & Associates;,

e. Communications, records, docurnents, and other files necessary to establish the identity
of any person(s) ~ including records that reveal the whereabouts of the person(s) ~ who
communicated with the Subj ect Account about any matters relating to Essential Consultants, LLC,

_ or about any plan or proposal or,agreement for Michael D. Cohen and/or entities associated with
him to transfer any interest in taxi medallions, and any associated debts or liabilities, to others,
including to _ind/or entities associated with him; k

f. Communications between the Subject Account and -reiating to Michael
D. Cohen’s bank accounts, taxes, debts, and/or finances ;

g. Communications, records, documents, and other files reflecting false representations

»to a financial institution with relation to the intended purpose of an account or loan at that financial

02.28.2018

 

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 69 of 80

institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subject Account was `accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to

the crimes under investigation and to the account owner; and

 

 

1. Evidence indicating th’e*Subj&t*Aooount owner s intent as it relates`totthetSubjectw

Offenses under investigation

IV. Review Protocols

Review of the items described in this Attacliment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
anyattorney-olient or other applicable privilege When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

02.28.2018

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 70 of 80

Elnail Search Attachment B

I. Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600 ’
' Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other
information within the Provider’s possession, custody, or control associated with the email

accounts -gmail.com and_ (the “Subject Accounts”) for the time

.pericdvbetween_©otober_l,-201.6,and.the-date,ofithis.warrant,.inclusive

 

A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
oHicer an electronic copy of the information specified in Section I[ below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the v
categories specified in Section lll below.

II. lnformation to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Accounts:

a. Emaz`l content All emails sent to or from, stored in draH form in, or otherwise
associated with the Subject Accounts, including all message content, attachments and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information hill address bool<, contact list, or similar infoimation
associated with the Subject Accounts.

c. Subscriber ana7 payment information All subscriber and payment information

regarding the Subject Accounts, including but not limited to name, username, address, telephone

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 71 of 80

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, type-s of Services utilized, means and source of payment, and payment history,
d. Transactional records All transactional records associated with the Subj ect Accounts,
including any lP logs or other records of¢session times and durations.
e. ' Cnstomer correspondence All correspondence with the subscriber or others associated

with the Subject Accounts, including ,complaints, inquiries, or other contacts with support services

 

4and*rerrordstof*actions*taken.

f. Search History. All search history and/or‘web history associated with the Subject
Accounts.

g. Associated content All Google Docs, files maintained on Google Drive, ‘and instant
messages or Gchats associated with the Subject Accounts.

h. Preserved or backup records Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

lII. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staH, agency personnel assisting the
government in this investigation, and outside technical experts under government control)~ are
authorized to review the records produced by the Provider in order to locate any evidence,`fruits,
and instrumentalities o_f violations of 1 8 U.S.C. §§ 371 (conspiracy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank h‘aud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Accounts; ,

2
02.28.2013

 

 

Case 1:18-cr-00602-WHP Document 43-6’ Filed 03/19/19 Page 72 of 80

b. Communications, records, documents, and other files involving a plan or proposal or
agreement for Michael D.* Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to - and/or entities associated
with him; 1

c. Communications, records, documents, and other files necessary to establish the identity

of any person(s) ~ including records that reveal the whereabouts of the person(s) - who

 

"*whw'vt ccommunicate*d_witlrthe“ Subj ect~A“ocountstab outtany*matters'relating“towanyeplanj or*proposaleor
agreement for Michael D. Cohen and_/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to -and/ or entities associated

d. Communications between the Subject Accounts and others, including employees or
representatives of Sterling National Bank, Melrose Credit Union, or other financial institution(s),
regarding l\/.[ichael D. Cohen’s §nances;

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that sworn ntstttutton;

f. Evidence indicating how and when the Subject Accounts was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner;

g. Evidence indicating the Subject Accounts owners’ intent as it relates to the Subj ect

OHenses under investigation

02,28.2018

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 73 of 80

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use of a designated “filter tearn,” separate and apart from the investigative team, in order to address

potential privileges

 

02.28.2018

 

vigil

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 74 of 80

 

' Exhibit F

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 75 of 80

ta ute int tt

UNl'l`ED STATES DISTRICT ,COURT
SOUTHERN DISTRICT OF NEW YORK

 

In the Matter of a Warrant for All

Content and Gther lnformation

Associated with the Email Account
maintained at

Premises Controlled by 1 & 1 lnternet,

lnc., USAO Reference No.

201 SRO 0 l 27

 

 

 

 

SEA'R'CH`WARRANT:A;ND'NON:DISCLOsURE_ORDER
TG: 1 & l lnternet, Inc. (“Provider”)

United States Attorney’s Oftice for the Southern District of New York and the Federal
Bureau of investigation (collectively, the “lnvestigative Agencies”)`

1. Warrant. Upon an affidavit of Special Agent-of the United States
Attorney’s Office for the Southern District of New York, and pursuantto the provisions of the
Stored Communications Act, 18 U.S.C. §,2703®)(1)(}&) and §2703(0)(1)(A), and the relevant
provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable
cause to believe the email account'_naintained at premises controlled by l
& 1 internet, lnc., contains evidence, fruits, and instrumentalities of crime, all as specined in
Attachrnent D hereto.. Accordingly, the Provider is hereby directed to provide to the lnvestigative
Agencies, within 7 days of the date of service of this Warrant and 'Order, the records specified in
Section ll of Attachinent D hereto, for subsequent review by law enforcement personnel as
authorized in Sections 111 and IV of Attachment D. The Government is required to serve a copy
of this Warrant and Order on the Provider within 14 days of the date of issuance. The Warrant
and Order may be served via electronic transmission or any other means through which the

Provider is capable of accepting service.

 

 

Case 1:18-cr-00602-WHP Document,43-6 Filed 03/19/19 Page 76 of 80

2. Non~Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of` or
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation Accordingly, it is hereby ordered that the Provider shall not disclose the
existence of this Warrant and Order to the listed subscriber or to any other person for a period of

180 days from the date of this Order, subject to extension upon application to the Court if

 

necessary,_exceptthat"]?roviderinay~discloseethiseWarrant»and'Order'to~an~attorney-for-'Provider
for the purpose of receiving legal advice.

3. Sealing. lt is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure t
obligations in any prosecutions related to this matter.

Dated: Nevv York, New York

@`€r Tg(% ig /OIC{$/Mt.

Date‘lssued Time lssued

   

 

 

02.28.2018

 

 

- and¢the¢dateofthisawarrant,~niclusive.

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 77 of 80

Email Seareh'Attachment D
I. Subject Account and Exeeution of Warrant

This warrant is directed to 1 & 1 Intemet, Inc. (the “Provider”), headquartered at 701 Lee
Road, Suite 300, Chesterbrook, Pennsylvania 1908'7, and applies to all content and other

information within the Provider’s possession, custody, or control associated with the email account

-- (the “Subject Account”) for the time period between November 14, 2017

 

A law enforcement officer will serve this warrant by transmitting it via email or another

appropriate manner to the Provider. The Provider is directed to produce to the law enforcement

f officer an electronic copy of the information specified in Section ll below. Upon receipt of the

production, law enforcement personnel will review the information for items falling within the
categories specified in Section I]I below.

II. luformation to be Produeed by the Provider

To`the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subj ect Account:

a. Email content All emails sent to or from, stored in draft form in", or otherwise
associated with the Subject Account, including all message .content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email),

b. Address book information All address book,. contact list, or similar information
associated with the Subject Account.

c. Subscriber and payment information All subscriber and payment information

regarding the Subject Account, including but not limited to nameJ username, address, telephone

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19' Page 78 of 80

number, alternate email addresses, registration IP address, account creation date, account status,
' length of service, types of services utilized, means and source of payment, and payment history.
d. Transactionaf records `All transactional records associated with the Subject Account,
including any IP logs or other records of session times and durations.
e. Customer correspondence All correspondence with the subscriber or others associated

with the Subject Account, including complaints, inquiries, or other contacts with support services

 

and recordsofactions"tal<:en.

 

f. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

II[. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to de&aud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 {bank fraud), including the following:

a. Communications, records, documents, and other files'necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving Sterling 1\1ational
Bank, 'Melrose Credit Union, and/or taxi medallions; .

c. Communications, records, documents, and other files involving a plan,r proposal, or
agreement for l\/fichael D. Cohen and/or entities associated with him to transfer any interest in taxi

2
02.28.2013

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 79 of 80

medallions, and any associated debts or liabilities, to others, including to -i‘nd/or

entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. The identity of any person(s) ~ including records that reveal the whereabouts of the

person(s)‘:who_communi'cated"vviththe_Subj'ecuAccount*aboutanymattersrelating'terssentia'l "

Consultants, LLC, or about any plan or proposal or agreement for Michael D. Cohen and/or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to_and/or entities associated with him; l

f. Communications between the Subject Account and -relating to Michael
D. Cohen’s bank accounts, taxes, debts, and/or finances;

g. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subject Account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner; and

i. Evidence indicating the Subject Account owner’s intent as it relates to the Subject

Offenses under investigation

02.28.2018

 

 

Case 1:18-cr-00602-WHP Document 43-6 Filed 03/19/19 Page 80 of 80

IV. Review Protocols

Review of the items described in this Attachmcnt shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use of a designated “f`ilter team,” separate and apart from the investigative team, in order to address

potential privileges

 

02.28.2018

 

 

